Citation Nr: 9931273	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
residual scar from a shell fragment wound of the left flank.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability as 
secondary to the service connected disability of shell 
fragment wound of the left flank.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and brother


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to January 1953.

This appeal arises from a rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that determined 
that the evaluation of the veteran's residual scar from shell 
fragment wound left flank, currently 0 percent, was 
continued.   

The issue of entitlement to service connection for a back 
disability as secondary to service connected shell fragment 
wound of the left flank has been denied by decision of the 
Board of Veteran's Appeals (Board) in August 1994.  This 
appeal additionally arises from a rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for service connection for a back 
disability as secondary to service connected shell fragment 
wound of the left flank. 

In writing in June 1997, the veteran's representative 
withdrew his request for a hearing before a Member of the 
Board in Washington, D.C.  

This case was remanded in August 1997 for further 
development.  The case was thereafter returned to the Board.

In October 1997, the veteran requested a hearing at the RO 
before a local hearing officer.  In October 1998 the 
abovementioned RO hearing was held. 

In the August 1997 Remand, it was determined that no 
substantive appeal had been filed regarding the veteran's 
claim for service connection for a back disability secondary 
to service connected shell fragment wound of the left flank.  
The issue of whether a timely substantive appeal had been 
filed was addressed by the RO in an August 1997 rating 
action, and they, too, held there was no timely appeal.  On 
review of the claims folder, it is noted that there was, 
indeed, a substantive appeal.  It is unclear whether this 
document was overlooked during the last review by the Board, 
whether it was added to the claims folder subsequent to the 
last Remand or whether it had been misfiled at the time the 
Board reviewed the case.  In any event, the Board regrets any 
inconvenience to the veteran or his representative due to 
this error.  It is concluded that this issue is properly 
before the Board.  

There appears to be a pending claim for a total disability 
rating based on individual unemployability.  See, for 
example, a June 1995 letter from the veteran's attorney at 
the time.  This issue has not been prepared for appellate 
review and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for a 
residual scar from a shell fragment wound of the left flank 
is plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran's scar from a shell fragment wound of the 
left flank is well healed, non tender and well nourished; and 
there is no evidence of ulceration. 

3.  By a decision of the Board dated in April 1994, service 
connection was denied for a back disability as being 
proximately due to or the result of service connected shell 
fragment wound of the left flank.  

4.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

5.  The veteran's claim of entitlement to service connection 
for a back disability as being proximately due to or the 
result of service connection shell fragment wound of the left 
flank is plausible, and the VA has complied with the duty to 
assist.

6.  The veteran's back disability is not etiologically 
related to or being aggravated by the service connected shell 
fragment wound of the left flank.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for a residual scar from a shell fragment wound of the left 
flank have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.55, 4.56, 4.73, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999). 

2.  The April 1994 decision of the Board that denied service 
connection for a back disability as secondary to service 
connected shell fragment wound of the left flank is final.  
38 U.S.C.A. § 7104(b) (West 1991).

3.  Evidence received since the April 1994 Board decision is 
new and material, and, thus, the claim for service connection 
for a back disability as being proximately due to or the 
result of service connected shell fragment wound of the left 
flank is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), 20.1105 (1999).

4.  The veteran's back disability is not proximately due to 
the service connected shell fragment wound of the left flank.  
38 U.S.C.A. § 1110(a) (West 1991); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In service in September 1951, the veteran was seen with a 
shell fragment wound that penetrated the lower back.  The 
veteran was reported to have been lightly wounded in action.  
The wound was cleaned and dressed.  One day later in 
September 1951, the veteran was seen for the superficial 
wound of the lower back.  It was painted with methiolate.  
Four days later in September 1951, the wound was cleaned and 
dressed.  In October 1951, the veteran complained of pain in 
the area of the shell fragment wound.  He had no other 
symptoms.  There was some rigidity of the left spinous 
muscles and muscle of the left flank.  "Voluntary?" was 
noted.  Later in October 1951, the veteran was seen with the 
same complaint.  In November 1951, the veteran was seen for 
complaints of neuritic pain since a gun shot wound of the 
left flank in September 1951.  A diagnosis from later in 
November 1951 indicates that the veteran had acute myositis 
of the left lateral area.   

In February 1952, the veteran was seen with complaints to 
include aching in the back.  Pain in the back was noted. 

In September 1952, the veteran was seen with complaints of 
old wounds in the back.  It was noted that the veteran had 
hypochondriac complaints, none of which could be 
substantiated by the veteran's history, profile, or 
activities.

In January 1953, the veteran was seen with complaints of 
pains from an old wound of the left side.  The x-ray was 
negative.

In January 1953, the veteran filed a claim for service 
connection for shrapnel wound of the left side.

A VA hospital report from May 1953 shows that the veteran was 
requested treatment for a gun shot wound of the lower left 
back.  There was a very small superficial scar of the left 
flank.  The metal fragment was reported as removed from under 
the skin.  Spinal motion was normal.  Hospital treatment was 
not indicated.  

On a VA examination in June 1953, the veteran complained of a 
"catch" in the left flank when leaning over.  He could not 
sleep on the left side comfortably.  On examination, there 
was a soft, superficial, well healed scar of the left flank, 
measuring 1/2 inch by 1/2 inch.  There was no muscle tissue loss.  
The veteran had normal spinal motion.  No deep cicatrix was 
noted.  The diagnoses included scar minimal, left flank.  No 
treatment was needed for the scar.

By rating action of July 1953, service connection was granted 
for a scar of the left flank, with an evaluation of 0 
percent.

A VA hospital report from December 1958 notes that x-rays of 
the veteran's lumbar and sacral spine showed no evidence of 
bony or soft tissue abnormalities.  Orthopedic consultation 
was obtained, and it was felt that no therapy was indicated.  

A notation from N. B. Anderson, M.D., from May 1959 indicates 
that the veteran had been treated in October 1958 because of 
myofibrositis of the lumbosacral muscles.  

A report from Anthony L. Camarda, M.D., from April 1974 
indicates that the veteran complained of pain of the low back 
for the past 23 years.  He stated that it was a result of 
shrapnel injury in service.  On examination, x-rays of the 
spine were grossly negative.  The conclusions were that the 
veteran appeared to have subjective symptoms due to muscle 
scarring about an old shrapnel wound of the left flank. 

On a VA examination in January 1975, the veteran gave very 
vague and verbose complaints of left lower back pains.  The 
x-rays showed no significant bone, joint, or soft tissue 
abnormalities.  The diagnoses included residuals of shell 
fragment wound scar of left lower back.

A VA outpatient records from March 1975 shows the veteran 
complained of intermittent left flank pain and low back pain 
localized to left side.  

A notation from Dr. Anderson from March 1976 indicates that 
the veteran was seen in September 1958 with complaints of 
pain of the left back which was due to a gun shot injury he 
had received while in the service in 1951.  

A VA outpatient record also from March 1975 shows the veteran 
complained of a 30 year history of low back ache.  The 
impressions included low backaches, questionable secondary to 
old trauma and recent anthralgias.

A VA outpatient record additionally from March 1975 shows 
that the veteran complained of lower back pain.  

On a VA outpatient record from March 1990, the veteran 
complained of scrap metal in the left back.  The back was non 
tender.  The impressions included questionable mechanical 
back pain.

On a VA outpatient record from November 1990, the veteran 
complained of back pain. 

On a VA outpatient record from March 1991, the veteran 
complained of low back pain since a shrapnel injury in 
service.  He reinjured it in Connecticut.  The x-ray showed 
decreased L4-5 interspace, mild.  The impressions included 
chronic low back pain.

On a VA outpatient record from September 1991, the veteran 
complained of a long history of back pain.  A lumbar x-ray 
from March 1991 showed degenerative joint disease of L4-5.  
The assessment included chronic low back pain without 
radicular signs or symptoms.

On a VA examination from April 1993, the veteran complained 
of chronic pain from a left flank wound suffered in service.  
There was even anterior pain along the lateral border of the 
left rectus.  There were no radicular symptoms.  On 
examination, there was a small entrance wound on the 
posterolateral aspect of the lower lumbar spine.  There was 
no way that this was associated with the spinal column.  The 
diagnoses included status post gun shot wound of the left 
flank.  It was not believed that this was in any way 
associated with degenerative disc disease in the lumbar spine 
since this was far too lateral an injury.  AP and lateral 
views of the lumbar spine did show evidence of degenerative 
disc disease.  The x-rays did not show evidence of retained 
foreign body.  

On a VA examination in June 1993, it was noted that the 
veteran sustained a shrapnel wound to the left flank while in 
service.  It was a small wound at that time that was treated 
with irrigation and debridement of the shrapnel fragment.  On 
examination, there was a soft tissue wound that entered on 
the left posterior lateral side and the veteran reported 
there was a metallic fragment in the left anterior abdominal 
wall.  The x-rays did not show any evidence of retained 
foreign body.  It was opined that he might have some painful 
scar tissue there.  There is no specific point tenderness to 
palpation of the entire bullet tract.  The veteran reported 
that this was the onset of his low back pain.  The examiner 
noted that there was no way that this was associated with 
degenerative disc disease.  The examiner did not think that 
the shrapnel wound gave him any functional impairment in his 
activities of daily living.  The diagnoses included shell 
fragment wound left flank, non tender.

By rating action of July 1993, service connection for a low 
back disability as being proximately due to or the result of 
service connected shell fragment wound was denied.  The 
veteran appealed this action.

At an RO hearing in February 1994 before a Member of the 
Board, the veteran testified that he had pain in his back due 
to shrapnel from an injury in service.  He contended that he 
still had shrapnel in his back.  

By Board decision in April 1994, service connection for a low 
back disorder as secondary to the residuals of a left flank 
shell fragment wound was denied.  

Evidence received subsequent to the April 1994 Board decision 
includes the following:

In September 1994, the veteran filed a claim for an increased 
rating for a service connected shell fragment wound of the 
lower left flank based on pain and tenderness.   

Treatment records from Sara M. Furr, M.D., were associated 
with the file and include a January 1994 record that shows 
that the veteran stated that he had shell fragments in the 
left back and left abdominal area.  He could sometimes feel 
them moving around.  On examination, the veteran did not have 
flank tenderness.  The assessment included that the veteran 
was status post trauma; an x-ray should be done to check the 
position of foreign bodies.  

A February 1994 record shows the veteran complained of lower 
back pain.  The assessments included back pain.

A May 1994 record shows the veteran complained of being 
wounded in service and still having shrapnel in his pelvic 
area.  The x-rays from January 1994 showed oval opacities in 
the left pelvis.  The assessments included low back pain, 
cause unknown.  

A September 1994 record that shows that the veteran was seen 
for osteoarthritis.  

A February 1995 record that shows that the veteran was seen 
for osteoarthritis.  

An April 1995 record indicated that the veteran was seen for 
osteoarthritis.  The assessments included osteoarthritis, 
stable.  

By rating action of August 1995, the evaluation of a residual 
scar from shell fragment wound of the left flank, currently 
evaluated as 0 percent was continued.  The current appeal to 
the Board arises from this action.

At a hearing at the RO before a local hearing officer, the 
veteran testified that he was injured in the service by 
shrapnel.  A doctor took out 10 or 12 pieces.  The veteran 
spent 71/2 weeks in the hospital while in the service.  The 
veteran stated that due to the shrapnel wound, he had sharp 
pains, stiffness, and cramps in his side and back.  The 
veteran had difficulty functioning due to this pain.  The 
veteran's sister agreed that the veteran had pain of his back 
and side and had difficulty functioning.

A report from Kevin Noonan, M.D., from August 1995 indicates 
that the veteran was intermittently able to walk, stand, 
bend, climb, kneel, crawl, and use his hands.  He could 
continuously bend, twist, and lift.  Sustained or continuous 
standard working condition lifting restrictions were 11 to 20 
pounds.  The veteran had back restrictions.  He had 
restrictions concerning chronic pain.  The diagnoses included 
osteoarthritis, lumbosacral strain.  

In a June 1994 report, Dr. Furr indicated that she had seen 
the veteran for the past several months.  He asked her to 
review his records and respond to questions posed in a May 
1994 letter.  It was clear that the veteran received a 
shrapnel wound to his left flank area.  He had surgical 
removal of some foreign body in this area in the early 
1950's.  However, all subsequent x-rays, including the ones 
done in her office, revealed no retained metallic foreign 
objects.  The veteran continued to have lumbar pain in that 
region; however, and it was felt that this was directly 
related to his combat wound.  On physical examination, he 
complained of pain and tenderness in this area.  

By rating action of May 1996, service connection for a back 
disability as secondary to the service connected disability 
of shell fragment wound to the left flank was denied.  The 
current appeal to the Board arises from this action.

VA outpatient records dating from April 1976 to February 1997 
were associated with the file that include:

Treatment records for disabilities not related to the issues 
on appeal.

A July 1977 record that shows the veteran complained of back 
aches and pain of the left flank.

A July 1992 record that shows that the veteran complained of 
low back pain.  

VA outpatient record dating from March 1996 to July 1998 were 
associated with the file that include:

Treatment records for disabilities not related to the issues 
on appeal.

A record from July 1998 that shows that the veteran 
complained of shrapnel in his body, although there was no x-
ray evidence of this.  

Another record from July 1998 that shows that the veteran 
complained of back pain.  On examination, tenderness was 
noted on the left flank.  The examination was essentially 
normal.  

At a hearing at the RO before a local hearing officer, the 
veteran testified that he was wounded by shell fragments in 
service.  In service, he had emergency surgery and was 
hospitalized for two months.  After being wounded, he had 
problems with his back.  The veteran's brother testified that 
the veteran did not have back problems prior to service but 
did after service.  The veteran contended that his back 
problems were related to the shrapnel injury.  

On a fee basis examination in December 1998, the veteran had 
a 2.5 centimeter, well healed, stellate scar in the left 
flank that was non tender, adequately nourished, and without 
evidence of ulceration or without any effect on any other 
body part.  The impressions included shell fragment wound 
scar, left flank, residuals.  


II.  Analysis

A.  Increased rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in July 1953, service connection was awarded 
for scar of the left flank; a 0 percent rating was assigned 
from January 1953.  In March 1959, it was noted that the 
veteran's scar of the left flank, residual of shell fragment 
was rated as 0 percent under Diagnostic Code (DC) 7805 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residual scar under the provisions 
of DC 7805 which directs that the rating should be assigned 
based on limitation of function of the part affected.  Other 
applicable Codes which the veteran's disability may be 
evaluated include the following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration................... 10

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4 (1999).

On the December 1998 fee basis examination, the veteran had a 
well healed stellate scar in the left flank.  It was non 
tender, adequately nourished, and without evidence of 
ulceration or without any effect on any other body part.  
Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.  While Dr. Furr in 1994 reported that the 
veteran complained of pain and tenderness of "the area", 
she did not opine that the pain and tenderness was from the 
scar.

B.  New and material

A decision of the Board is final and shall not be subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b) 
(West 1991).  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim that has been denied.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).
 
Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the merits of the 
claim must be evaluated after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Consideration 
of whether the RO relied on the Hodge case is unnecessary as 
the RO ruled that new and material evidence had been 
submitted to reopen the veteran's claim.  Thus, even if the 
RO relied on the Hodge case, the veteran was not prejudiced 
by such consideration.

The additional evidence submitted since the April 1994 Board 
decision includes an opinion by Dr. Furr from June 1994 that 
indicates that it was felt that the veteran's lumbar pain of 
the left flank region was directly related to his combat 
wound.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. 
§ 3.156.  This statement therefore constitutes new and 
material evidence and the veteran's claim is reopened. 

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In this regard, 
a claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1999).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

In this case, the statement of Dr. Furr from June 1994 
constitutes plausible competent medical evidence to support 
the veteran's claim that a back disability is related to the 
service connected shell fragment wound of the left flank.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran if it 
was not so considered by the RO.  As the RO has considered 
the veteran's claim on a de novo basis in the May 1996 rating 
decision, any potential prejudice to the veteran precipitated 
by the reopening of this claim will be rendered moot.

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

On review of the record in this case, the Board notes there 
is a conflict of evidence regarding whether the veteran's 
back disability is a result of his service-connected shell 
fragment wound of the left flank.  On the one hand, Dr. Furr 
indicated in the June 1994 report that the veteran's lumbar 
region pain was directly related to the combat wound.  No 
reasons or bases were specified as to why the examiner 
reached this conclusion.

On the other hand, a VA examiner in April 1993 indicated that 
there was no way that the veteran's shell fragment wound was 
associated with the spinal column or associated with 
degenerative disc disease in the lumbar spine.  He explained 
that the shell fragment wound was too far lateral to the 
spinal column to have caused the degenerative disc disease.  
On a VA examination in June 1993, the examiner indicated that 
there was no way that the residuals of the shrapnel wound was 
associated with the veteran's degenerative disc disease.  The 
examiner did not think that the shrapnel wound give the 
veteran any functional impairment in his activities of daily 
living.  The examiner on the December 1998 examination 
indicated that the scar of the left flank had no effect on 
any other body part.  

On evidentiary evaluation, the Board finds that the April 
1993, June 1993, and December 1993 examination reports 
constitute significantly probative evidence inasmuch as they 
are separate reports with the same conclusions based upon a 
comprehensive review of the veteran's medical history.  By 
contrast, the opinion found in the report provided by Dr. 
Furr has a more diminished probative value as she did not 
give any reasons or bases for her opinion.  In any case, the 
April 1993, June 1993, and December 1993 examination reports 
clearly outweigh the opinion rendered by Dr. Furr.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran).  As such, 
the Board finds that the preponderance of the evidence weighs 
against the appellant's claim for service connection for a 
back disability as being proximately due to or the result of 
service connected shell fragment wound of the left flank.


ORDER

Entitlement to a compensable rating for a residual scar from 
a shell fragment wound of the left flank is denied.

Service connection for a back disability as being proximately 
due to or the result of service connected shell fragment 
wound of the left flank is denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals






